Exhibit 10.39 Form A

RESTRICTED STOCK UNIT GRANT AGREEMENT

RESTRICTED STOCK UNITS GRANTED UNDER THE
1998 IMS HEALTH INCORPORATED EMPLOYEES’ STOCK INCENTIVE PLAN

This Restricted Stock Unit Grant Agreement, including the Terms and Conditions
provided herewith (together, the “Agreement”), confirms the grant of Restricted
Stock Units (“RSUs”) as of                      (the “Grant Date”) by the
Compensation and Benefits Committee (the “Committee”) of the Board of Directors
of IMS Health Incorporated (the “Company”) as follows:

Participant Granted RSUs:

                            

 

 

Number of RSUs Granted:

                                           

 

The RSUs are granted under the 1998 IMS Health Incorporated Employees’ Stock
Incentive Plan (the “Plan”).  The RSUs are subject to all the terms and
conditions of the Plan, which is provided herewith and incorporated herein by
reference, and are subject to the terms and conditions of this Agreement.

The RSUs will vest in four equal annual installments beginning on the first
anniversary of the Grant Date if Participant’s employment with the Company or a
Subsidiary continues through the vesting date, except as otherwise provided in
the Plan and this Agreement.

Participant acknowledges and agrees that (i) until an RSU has become vested in
accordance with Section 2(a) hereof, such RSU will be subject to a risk of
forfeiture to the extent provided in such Section 2, and (ii) until the later of
the time each RSU becomes vested or the end of any additional period of deferral
permitted under applicable law and elected by Participant in accordance with
Section 4 hereof and such other rules and requirements of the Company as may be
established from time to time in the Committee’s sole discretion, such RSU shall
be generally nontransferable, as provided in Section 3 hereof.

IN WITNESS WHEREOF, IMS Health Incorporated has caused this Agreement to be
executed by its officer thereunto duly authorized.

By the Company’s signature, and Participant’s acceptance of these RSUs (as
described in the attached Terms and Conditions), the Company and Participant
agree to the terms of this Agreement.  If Participant makes any deferral
election with respect to the RSUs granted under this Agreement, Participant must
fill out a separate form or forms with respect to such deferral election and
return it to the Executive Compensation & Equity Plans Department by the
applicable deadline specified by the Company.

 

IMS HEALTH INCORPORATED

 

 

 

David R. Carlucci

 

Chairman & Chief Executive Officer

 


--------------------------------------------------------------------------------


TERMS AND CONDITIONS
OF RESTRICTED STOCK UNITS

1.             Restricted Stock Units

Each Restricted Stock Unit (“RSU”) represents a generally nontransferable,
conditional right to receive one share of the Company’s Common Stock (a “Share”)
at a specified future date, together with a right to receive payments equivalent
to dividends paid on Shares (“Dividend Equivalents”) and other rights, subject
to the terms and conditions of the 1998 IMS Health Incorporated Employees’ Stock
Incentive Plan (the “Plan”) and this Agreement.  RSUs are bookkeeping units, and
do not represent ownership of Shares or any other equity security.  The Company
shall maintain a bookkeeping account on behalf of Participant (the “Account”)
reflecting the number of RSUs then credited to Participant hereunder as a result
of this grant of RSUs and any crediting of additional RSUs to Participant
pursuant to payments of Dividend Equivalents under Section 5.  For purposes of
this Agreement, the term RSUs includes RSUs as to which the risk of forfeiture
under Section 2 has lapsed but which remain subject to Participant’s election to
defer settlement.

2.             Vesting and Forfeiture

(a)           RSUs granted hereunder shall vest (meaning that the risk of
forfeiture of such RSUs under this Section 2 shall lapse; such RSUs shall remain
subject to Section 6) at the scheduled lapse date set forth on the cover page of
this Agreement, except that all RSUs shall vest on an accelerated basis upon the
earliest of (i) Termination of Employment (as defined below) by reason of a
Retirement, but only if the Committee has specifically approved the accelerated
vesting of the RSUs upon such Retirement, (ii) Termination of Employment by
reason of death or Disability, (iii) upon the occurrence of a Change in Control,
or (iv) any other event specified as resulting in acceleration of RSUs in an
employment agreement between the Company and Participant in effect at the time
of Termination of Employment.  Each RSU credited as a result of Dividend
Equivalents on a forfeitable RSU and any cash amount payable as Dividend
Equivalents on a forfeitable RSU under Section 5(a) shall vest at the time of
vesting of the forfeitable RSU which gives rise, directly or indirectly, to the
crediting of such Dividend Equivalent RSU or cash.  Each RSU credited as a
result of Dividend Equivalents on a then non-forfeitable RSU under Section 5(a)
shall be fully vested and non-forfeitable from and after the date of such
crediting, and any cash amount credited as Dividend Equivalents on a then
on-forfeitable RSU shall be deemed to be fully vested and non-forfeitable at the
time it is credited and shall be paid at the time of settlement.

(b)           In the event of Participant’s Termination of Employment, all RSUs
that are not vested at or prior to the time of such Termination shall be
forfeited, unless otherwise determined by the Committee.  Thus, upon
Participant’s voluntary Termination of Employment or a Termination of Employment
by the Company for Cause, unvested RSUs generally will be forfeited.

(c)           For purposes of this Agreement, a Termination of Employment shall
mean a termination of Participant’s employment with the Company or a subsidiary
or affiliate of the Company if, immediately thereafter, Participant is not
employed by any of the Company or its subsidiaries or affiliates.

(d)           For purposes of this Agreement, Cause shall have the meaning
defined in an employment agreement between the Company (or a subsidiary or
affiliate) and


--------------------------------------------------------------------------------


Participant in effect at the time of Termination of Employment or, if there is
no such employment agreement, Cause shall mean (1) willful malfeasance or
willful misconduct by Participant in connection with his or her employment, (2)
continuing failure to perform such duties as are requested by any employee to
whom Participant reports, directly or indirectly, or by the board of directors
of either the Company or the subsidiary or affiliate that employs Participant,
(3) failure by Participant to observe policies of the Company or his or her
employer applicable to Participant, or (4) the commission by Participant of (i)
any felony or (ii) any misdemeanor involving moral turpitude.

3.             Nontransferability

Until the later of the time each RSU becomes vested or the end of any additional
period of deferral elected by Participant in accordance with Section 4 below,
such RSU shall not be transferable or assignable other than by will or by the
laws of descent and distribution or to a designated Beneficiary in the event of
Participant’s death, and no such transfer shall be effective to bind the Company
unless the Committee shall have been furnished with a copy of such will,
Beneficiary designation, or such other evidence as the Committee may deem
necessary to establish the validity of the transfer.

4.             Settlement and Election to Defer Settlement

RSUs granted hereunder, together with RSUs credited as a result of Dividend
Equivalents, shall be settled by delivery of one Share for each RSU being
settled.  Settlement of an RSU granted hereunder shall occur upon the lapse of
the risk of forfeiture of such RSU under Section 2, except settlement shall be
deferred if Participant has validly elected to defer settlement in accordance
with rules and requirements established by the Company from time to time in its
sole discretion and this Section 4.  Settlement of RSUs that directly or
indirectly result from Dividend Equivalents on RSUs granted hereunder shall
occur at the time of settlement of the granted RSU.

Deferrals, if permitted, shall comply with requirements under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).  Participant shall
make elections relating to such deferral at times meeting the requirements of
Code Section 409A, using forms provided by the Company (such forms are separate
from this Agreement).  At any time that RSUs are treated as deferred
compensation subject to Code Section 409A, (i) they will be subject to
accelerated settlement under Section 10(b) of the Plan and Section 2(a) of this
Agreement only if the Change in Control constitutes a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Code Section
409A(a)(2)(A)(v), and (ii) settlement may not be accelerated in the discretion
of the Company (except to the extent permitted under Proposed Treasury
Regulation § 1.409A-3(h)(1) and (2)).  At such time that RSUs are not treated as
deferred compensation subject to Code Section 409A and Participant has no
further right to elect deferral in conformity with Code Section 409A, RSUs shall
be required to be settled promptly upon the lapse of the risk of forfeiture, and
in any event such settlement must take place within 60 days after such lapse. 
It is understood that Code Section 409A and regulations thereunder may make it
impractical for any such deferral to take place.  Other provisions of this
Agreement notwithstanding, under U.S. federal income tax laws and Treasury
Regulations (including proposed regulations) as presently in effect or hereafter
implemented, (i) if the timing of any distribution in settlement of RSUs would
result in Participant’s constructive receipt of income relating to the RSUs
prior to such distribution, the date of distribution will be the earliest date
after the specified date of distribution that distribution can be effected
without resulting in such constructive receipt; (ii) in furtherance of (i), any
distribution the timing of which is tied to a termination of employment will be
made only at the time that the Participant has a


--------------------------------------------------------------------------------


“separation from service” within the meaning of Code Section 409A(a)(2)(A)(i),
and any such distribution shall occur not earlier until six months after
separation from service if the Participant is a “Specified Employee” within the
meaning of Code Section 409A(a)(2)(B)(i), if in either case the Participant
otherwise would be subject to constructive receipt of income relating to the
RSUs prior to such distribution; and (iii) any rights of Participant or retained
authority of the Company with respect to RSUs hereunder shall be automatically
modified and limited to the extent necessary so that Participant will not be
deemed to be in constructive receipt of income relating to the RSUs prior to the
distribution and so that Participant shall not be subject to any penalty under
Section 409A.

Any elective deferral will be subject to such additional terms and conditions as
the Committee may impose.  Please note that, even if you elect to defer
settlement, the Company is required to withhold from you Medicare taxes at the
applicable minimum statutory rate on the scheduled lapse date for the deferred
RSUs.  Such withholding will be based upon the aggregate Fair Market Value of
the Shares underlying the deferred RSUs on the scheduled lapse date and will be
deducted from your salary normally in the payroll that immediately follows the
scheduled lapse date.

5.             Dividend Equivalents and Adjustments

(a)           Dividend Equivalents shall be paid or credited on RSUs (other than
RSUs that, at the relevant record date, previously have been settled or
forfeited) as follows:

(i)                                     Cash Dividends.  If the Company declares
and pays a dividend or distribution on Common Stock in the form of cash and the
record date for such cash dividend is prior to the settlement of the associated
RSU, then a Participant shall be entitled to Dividend Equivalents calculated at
the time of such settlement and credited and paid in cash at settlement, without
interest.

(ii)                                  Non-Share Dividends.  If the Company
declares and pays a dividend or distribution on Common Stock in the form of
property other than Shares, then a number of additional RSUs shall be credited
to Participant’s Account as of the payment date for such dividend or
distribution equal to the number of RSUs credited to the Account as of the
record date for such dividend or distribution multiplied by the Fair Market
Value of such property actually paid as a dividend or distribution on each
outstanding Share at such payment date, divided by the Fair Market Value of a
Share at such payment date.

(iii)                               Common Stock Dividends and Splits.  If the
Company declares and pays a dividend or distribution on Common Stock in the form
of additional Shares, or there occurs a forward split of Common Stock, then a
number of additional RSUs shall be credited to Participant’s Account as of the
payment date for such dividend or distribution or forward split equal to the
number of RSUs credited to the Account as of the record date for such dividend
or distribution or split multiplied by the number of additional Shares actually
paid as a dividend or distribution or issued in such split in respect of each
outstanding Share.

(b)           The number of RSUs credited to Participant’s Account shall be
appropriately adjusted, in order to prevent dilution or enlargement of
Participant’s rights with respect to RSUs, to reflect any changes in the
outstanding Shares resulting from any event referred to in Section 10(a) of the
Plan, taking into account any RSUs credited to Participant in connection with
such event under Section 5(a) hereof.


--------------------------------------------------------------------------------


6.             Forfeiture of RSUs and Shares Acquired Upon Prior Vesting and
Settlement

The greatest assets of IMS HEALTH, its subsidiaries and its affiliates (each, an
“IMS HEALTH Company”) are its employees, technology and customers.  In
recognition of the increased risk of unfairly losing any of these assets to its
competitors, IMS HEALTH has adopted the following policy:

If Participant directly or indirectly engages in any of the “Detrimental
Activities” defined below:

(a)                                  any unvested RSUs shall automatically be
forfeited on the later of the date of Participant’s Termination of Employment or
the date IMS HEALTH becomes aware of Participant’s Detrimental Activity, without
regard to the provisions of Section 2; and

(b)                                 Participant shall forfeit to the Company any
RSUs that vested and the resulting Shares acquired upon settlement during the
one year prior to, or at any time after, the date of the earliest actual
occurrence of Participant’s Detrimental Activity (the “Forfeiture Period”). 
These Shares shall be forfeited by Participant and are payable to the Company at
the later of the date of Participant’s Termination of Employment or the date IMS
HEALTH becomes aware of Participant’s Detrimental Activity.  If Participant has
disposed of such Shares during the Forfeiture Period, Participant’s obligation
to repay Shares upon such forfeiture will continue (payment of cash or other
property is not permitted), so that Participant will be required to acquire
replacement Shares and deliver them to the Company in settlement of
Participant’s forfeiture obligation without regard to any subsequent market
price increase or decrease from the date of exercise.  If Participant fails to
promptly deliver forfeited Shares and if, apart from this Agreement, the Company
is obligated to pay any cash amount to Participant, the Company, as a setoff,
may use such cash to purchase Shares in the open market on Participant’s behalf,
which Shares will be retained by the Company in settlement of Participant’s
forfeiture obligation hereunder.

Detrimental Activities are defined as:

·                  using or disclosing any information that has been treated by
an IMS HEALTH Company as confidential or proprietary and is of competitive
advantage to such IMS HEALTH Company, unless Participant is using or disclosing
it in the course of Participant’s job with such IMS HEALTH Company;

·                  during the period beginning the Date of Grant and ending
twelve months after Participant leaves his or her employment with any IMS HEALTH
Company (the “Prohibited Period”), soliciting, inducing, enticing or procuring
for anyone other than an IMS HEALTH Company the trade or business of any entity
that was a customer (including “near-permanent” customers), prospective customer
or data supplier of an IMS HEALTH Company, in order to sell to such customer or
prospective customer, or obtain from such data supplier, the same, similar or
related services IMS HEALTH offers to its customers, or such data supplier
provided to IMS HEALTH, during the period that Participant worked for any IMS
HEALTH Company;

·                  during the Prohibited Period, soliciting, inducing, enticing
or procuring any employee of any IMS HEALTH Company to leave his or her
employment; or employing or otherwise using the services of any person who is or
was an IMS HEALTH Company employee during the last twelve months that
Participant worked for an IMS HEALTH Company; or

·                  during the Prohibited Period, directly or indirectly
(including without limitation as an


--------------------------------------------------------------------------------


officer, director, employee, advisor, agent, consultant or investor, other than
by the ownership of a passive investment interest of not more than 1% in a
company with publicly traded equity securities), (i) seeking or accepting any
employment or other work with or providing assistance to any person or entity
that offers Competitive Services (as defined below) to any person or entity that
was a customer or potential customer of any IMS HEALTH Company at any time
during the last two years of Participant’s employment with any IMS HEALTH
Company, or (ii) otherwise providing Competitive Services.

For purposes hereof, “Competitive Services” means engaging in the following
activities anywhere in the world in relation to the pharmaceutical and
healthcare industries (it being understood that the global market in which any
of the businesses of IMS is conducted and to which their goodwill extends is not
limited to any particular region in the world and that given the informational
nature of such businesses, they may be engaged effectively from any location in
the world):

·                  providing information services for the management of sales
forces engaged in the sale of prescription or over-the-counter drugs, medical
devices, or medical or surgical products;

·                  providing information services for the measurement of sales
force performance or product performance for prescription or over-the-counter
drugs, medical devices, or medical or surgical products;

·                  creating or providing physician profiles for purposes of
assisting others in the targeting of promotion or sales activities in relation
to prescription or over-the-counter drugs, medical devices, or medical or
surgical products;

·                  creating or providing micromarketing programs based on
prescribing behavior or attitudes of physicians or other prescribers in relation
to prescription or over-the-counter drugs, medical devices, or medical or
surgical products;

·                  creating or providing market research reports or audits
relating to the use, sale, marketing/promotion, distribution or warehousing of
any prescription or over-the-counter drugs, medical devices, or medical or
surgical products;

·                  using or developing technology, methodologies or processes
which have functionality or produce results similar to the technology,
methodologies or processes employed or offered by IMS HEALTH to process
pharmaceutical or healthcare information, including but not limited to internal
processing technology, decision support tools, data warehousing applications and
data mining applications;

·                  creating or providing reference files, classification
schemes, master files or other methods of categorizing, classifying, organizing
or identifying products, procedures, medical facilities, pharmacies, warehouses,
distributors, prescribers, pharmacists or other entities, activities or persons
associated with the use, sale, marketing/promotion, distribution or warehousing
of any prescription or over-the-counter drugs, medical devices, or medical or
surgical products; or

·                  providing market research consulting, sales management
consulting, information technology consulting or market event management
consulting, or any other consulting services in connection with any of the
foregoing activities or otherwise relating to the use, sale,
marketing/promotion, distribution or warehousing of any prescription or
over-the-counter drugs, medical devices, or medical or surgical


--------------------------------------------------------------------------------


products.

7.             Other Terms Relating to RSUs

(a)           The number of RSUs credited to a Participant’s Account shall
include fractional RSUs calculated to at least three decimal places, unless
otherwise determined by the Committee.  Upon settlement of RSUs, Participant
shall be paid, in cash, an amount equal to the value of any fractional share
that would have otherwise been deliverable in settlement of such RSUs, unless
the Company arranges to deliver shares to an account of Participant to which
fractional shares may be credited without requiring the Company to in fact issue
a fractional share.

(b)           It shall be a condition to the obligation of the Company to issue
and deliver Shares in settlement of the RSUs that Participant (or any
Beneficiary) pay to the Company (or a subsidiary or affiliate), upon its demand,
such amount as may be requested by the Company for the purpose of satisfying the
minimum statutory withholding liabilities for federal, state, or local income or
other taxes.  If the amount requested is not paid, the Company may refuse to
deliver the Shares in settlement of the RSUs until such amount is paid.  Unless
otherwise determined by the Committee or unless Participant (or a Beneficiary)
has prior to the settlement date made alternative arrangements satisfactory to
the Company to pay withholding taxes applicable upon settlement, the Company
shall withhold from the Shares to be delivered in settlement of the RSUs that
number of Shares having a fair market value equal to the amount of such tax
liability (or as nearly equal as possible without exceeding the amount of such
tax liability).  For this purpose, the fair market value of the withheld Shares
shall be the average high/low sales prices in composite trading of New York
Stock Exchange Listed securities on the day on which the Shares are withheld. 
Shares will not be withheld by the Company to satisfy withholding taxes (i.e.,
FICA) due upon the lapse of the risk of forfeiture if settlement of the RSUs is
deferred for a period of time thereafter.

8.             Miscellaneous

(a)           This Agreement shall be legally binding when executed by the
Company and accepted by Participant as described below, provided that no
election of Participant will be binding unless Participant has accepted the
Agreement and the terms of the Plan (as described below).

(b)           This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties.  This Agreement constitutes the
entire agreement between the parties with respect to the RSUs, and supersedes
any prior agreements or documents with respect to the RSUs.  No amendment,
alteration, suspension, discontinuation or termination of this Agreement which
may impose any additional obligation upon the Company or impair the rights of
Participant with respect to the RSUs shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation or termination is expressed
in a written instrument duly executed (or accepted electronically, if permitted
in the sole discretion of the Committee) in the name and on behalf of the
Company and by Participant.

(c)           Any Beneficiary designation made by Participant in accordance with
this provision may be changed from time to time, without the consent of any
previously designated Beneficiary (but subject to any spousal consent as may be
required) by filing with the Executive Compensation & Equity Plans Department a
notice of such change.   The


--------------------------------------------------------------------------------


change of Beneficiary designation shall become effective upon receipt by the
Executive Compensation & Equity Plans Department.  In the event Participant’s
Beneficiary would otherwise become entitled to a distribution hereunder, and all
Beneficiaries designated by Participant are not then living, or if no valid
Beneficiary designation is in effect, Participant’s estate or duly authorized
personal representative shall be deemed to have been designated by Participant.

(d)           Any provision for distribution in settlement of Participant’s
Account hereunder shall be by means of bookkeeping entries on the books of the
Company and shall not create in Participant or any Beneficiary any right to, or
claim against any, specific assets of the Company, nor result in the creation of
any trust or escrow account for Participant or any Beneficiary.  Participant or
any Beneficiary entitled to any distribution hereunder shall be a general
creditor of the Company.

(e)           Participant agrees and acknowledges that the Plan is discretionary
in nature and the Company may amend, cancel or terminate the Plan at any time. 
The grant of RSUs is a one-time benefit solely offered to employees and does not
create any contractual or other right to receive a grant of RSUs or benefits in
lieu of RSUs in the future.  Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the number of RSUs and vesting provisions.

(f)            Participant agrees and acknowledges that his or her participation
in the Plan and his or her execution of this Agreement is voluntary.  The value
of equity incentive awards generally and Participant’s RSUs specifically is an
extraordinary item of compensation outside the scope of Participant’s employment
contract, if any, and does not constitute compensation of any kind for services
of any kind rendered to the Company (or any of its subsidiaries or affiliates). 
As such, neither equity incentive awards generally nor Participant’s RSUs
specifically are part of normal or expected compensation for purposes of
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long service awards, pension or retirement benefits, or
similar payments.

(g)           Participant acknowledges and agrees that he or she will have no
claim or entitlement (1) to compensation or damages in consequence of the
Termination of Employment with the Company (or any of its subsidiaries or
affiliates) for any reason whatsoever and whether or not in breach of contract,
insofar as such claim or entitlement arises or may arise from Participant
ceasing to have any rights under the Plan or this Agreement, (2) to vest in his
or her RSUs as a result of such Termination of Employment except as expressly
provided in this Agreement, or (3) from the loss or diminution in value of his
or her RSUs; and, upon the grant of Participant’s RSUs and in partial
consideration for his or her participation in the Plan and this Agreement,
Participant shall be deemed irrevocably to have waived any such claim or
entitlement.

(h)           Participant voluntarily acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
paragraph.  Participant is not obliged to consent to such collection, use,
processing and transfer of personal data.  However, failure to provide the
consent may affect Participant’s ability to participate in the Plan.  The
Company, its subsidiaries and its affiliates hold certain personal information
about Participant, including Participant’s name, home address and telephone
number, date of birth, social insurance number or other employee identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of Participant’s RSUs, all other equity incentive
awards or any other rights or entitlements to Shares in your favor, for the
purpose of managing and administering the Plan (“Data”).  The Company, its
subsidiaries and/or its affiliates will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of


--------------------------------------------------------------------------------


Participant’s participation in the Plan, and the Company, its subsidiaries
and/or its affiliates may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan.  These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States.  Participant
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of Shares on Participant’s behalf to a broker or other third
party with whom Participant may elect to deposit any Shares acquired pursuant to
the Plan.  Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; however, withdrawing his or her consent may affect Participant’s
ability to participate in the Plan.  Participant acknowledges and agrees that
his or her consent shall apply to any and all restricted stock unit awards made
to him or her under the Plan or this Agreement, whether now or in the future.

(i)            Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan.  If there is any conflict between
the provisions of this Agreement and the provisions of the Plan, the provisions
of the Plan shall govern, except as otherwise specifically provided herein.

(j)            THE PLAN AND THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK AND ANY APPLICABLE FEDERAL LAWS.  INTERPRETATION OF THE PLAN
AND THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND
ANY APPLICABLE FEDERAL LAWS.  ANY LEGAL PROCEEDING ARISING OUT OF THE PLAN OR
THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE FEDERAL OR STATE COURTS
LOCATED IN THE STATE OF NEW YORK.  YOU AGREE TO SUBMIT TO PERSONAL JURISDICTION
AND TO VENUE IN THOSE COURTS.  YOU FURTHER AGREE TO WAIVE ALL LEGAL CHALLENGES
AND DEFENSES TO THE APPROPRIATENESS OF NEW YORK AS THE SITE OF ANY SUCH LEGAL
PROCEEDING AND TO THE APPLICATION OF THE LAWS OF THE STATE OF NEW YORK AND ANY
APPLICABLE FEDERAL LAWS.

*  *  *  *  *

You do not need to do anything if you want to accept your RSUs on the terms set
out in this Agreement.  If you do not want to accept your RSUs on the terms set
out in this Agreement, please write to the Company at the address below, marking
your envelope to the attention of Kristin Johnson, no later than
                              .

IMS Health
Executive Compensation & Equity Plans
660 W. Germantown Pike
Plymouth Meeting, Pennsylvania 19462
U.S.A

Your RSUs will then be cancelled.  If you do not write to us telling us that you
do no want you RSUs by                               , you will have accepted
your RSUs and agreed to the terms set out in this Agreement.

IMS HEALTH INCORPORATED

David R. Carlucci

Chairman & Chief Executive Officer


--------------------------------------------------------------------------------


Exhibit 10.39 Form B

RESTRICTED STOCK UNIT GRANT AGREEMENT

RESTRICTED STOCK UNITS GRANTED UNDER THE
1998 IMS HEALTH INCORPORATED EMPLOYEES’ STOCK INCENTIVE PLAN

This Restricted Stock Unit Grant Agreement, including the Terms and Conditions
provided herewith (together, the “Agreement”), confirms the grant of Restricted
Stock Units (“RSUs”) as of                                      (the “Grant
Date”) by the Compensation and Benefits Committee (the “Committee”) of the Board
of Directors of IMS Health Incorporated (the “Company”) as follows:

Participant Granted RSUs:

 

 

 

Number of RSUs Granted:

 

 

The RSUs are granted under the 1998 IMS Health Incorporated Employees’ Stock
Incentive Plan (the “Plan”).  The RSUs are subject to all the terms and
conditions of the Plan, which is provided herewith and incorporated herein by
reference, and are subject to the terms and conditions of this Agreement.

The RSUs will vest in four equal annual installments beginning on the first
anniversary of the Grant Date if Participant’s employment with the Company or a
Subsidiary continues through the vesting date, except as otherwise provided in
the Plan and this Agreement..

Participant acknowledges and agrees that (i) until an RSU has become vested in
accordance with Section 2(a) hereof, such RSU will be subject to a risk of
forfeiture to the extent provided in such Section 2, and (ii) until the later of
the time each RSU becomes vested or the end of any additional period of deferral
permitted under applicable law and elected by Participant in accordance with
Section 4 hereof and such other rules and requirements of the Company as may be
established from time to time in the Committee’s sole discretion, such RSU shall
be generally nontransferable, as provided in Section 3 hereof.

IN WITNESS WHEREOF, IMS Health Incorporated has caused this Agreement to be
executed by its officer thereunto duly authorized.

By the Company’s signature, and Participant’s acceptance of these RSUs (as
described in the attached Terms and Conditions), the Company and Participant
agree to the terms of this Agreement.  If Participant makes any deferral
election with respect to the RSUs granted under this Agreement, Participant must
fill out a separate form or forms with respect to such deferral election and
return it to the Executive Compensation & Equity Plans Department by the
applicable deadline specified by the Company.

 

IMS HEALTH INCORPORATED

 

 

 

David R. Carlucci

 

Chairman & Chief Executive Officer


--------------------------------------------------------------------------------


TERMS AND CONDITIONS
OF RESTRICTED STOCK UNITS

1.             Restricted Stock Units

Each Restricted Stock Unit (“RSU”) represents a generally nontransferable,
conditional right to receive one share of the Company’s Common Stock (a “Share”)
at a specified future date, together with a right to receive payments equivalent
to dividends paid on Shares (“Dividend Equivalents”) and other rights, subject
to the terms and conditions of the 1998 IMS Health Incorporated Employees’ Stock
Incentive Plan (the “Plan”) and this Agreement.  RSUs are bookkeeping units, and
do not represent ownership of Shares or any other equity security.  The Company
shall maintain a bookkeeping account on behalf of Participant (the “Account”)
reflecting the number of RSUs then credited to Participant hereunder as a result
of this grant of RSUs and any crediting of additional RSUs to Participant
pursuant to payments of Dividend Equivalents under Section 5.  For purposes of
this Agreement, the term RSUs includes RSUs as to which the risk of forfeiture
under Section 2 has lapsed but which remain subject to Participant’s election to
defer settlement.

2.             Vesting and Forfeiture

(a)           RSUs granted hereunder shall vest (meaning that the risk of
forfeiture of such RSUs under this Section 2 shall lapse; such RSUs shall remain
subject to Section 6) at the scheduled lapse date set forth on the cover page of
this Agreement, except that all RSUs shall vest on an accelerated basis upon
Termination of Employment by reason of death or Disability.  Each RSU credited
as a result of Dividend Equivalents on a forfeitable RSU and any cash amount
payable as Dividend Equivalents on a forfeitable RSU under Section 5(a) shall
vest at the time of vesting of the forfeitable RSU which gives rise, directly or
indirectly, to the crediting of such Dividend Equivalent RSU or cash.  Each RSU
credited as a result of Dividend Equivalents on a then non-forfeitable RSU under
Section 5(a) shall be fully vested and non-forfeitable from and after the date
of such crediting, and any cash amount credited as Dividend Equivalents on a
then on-forfeitable RSU shall be deemed to be fully vested and non-forfeitable
at the time it is credited and shall be paid at the time of settlement.

(b)           In the event of Participant’s Termination of Employment, all RSUs
that are not vested at or prior to the time of such Termination shall be
forfeited, unless otherwise determined by the Committee.  Thus, upon
Participant’s voluntary Termination of Employment or a Termination of Employment
by the Company for Cause, unvested RSUs generally will be forfeited.

(c)           For purposes of this Agreement, a Termination of Employment shall
mean a termination of Participant’s employment with the Company or a subsidiary
or affiliate of the Company if, immediately thereafter, Participant is not
employed by any of the Company or its subsidiaries or affiliates.

(d)           For purposes of this Agreement, Cause shall have the meaning
defined in an employment agreement between the Company (or a subsidiary or
affiliate) and Participant in effect at the time of Termination of Employment
or, if there is no such employment agreement, Cause shall mean (1) willful
malfeasance or willful misconduct by Participant in connection with his or her
employment, (2) continuing failure to perform such duties as are requested by
any employee to whom Participant reports, directly or indirectly, or by the
board of directors of either the Company or the subsidiary or affiliate that
employs Participant, (3) failure by Participant to observe policies of the
Company or his or her


--------------------------------------------------------------------------------


employer applicable to Participant, or (4) the commission by Participant of (i)
any felony or (ii) any misdemeanor involving moral turpitude.

3.             Nontransferability

Until the later of the time each RSU becomes vested or the end of any additional
period of deferral elected by Participant in accordance with Section 4 below,
such RSU shall not be transferable or assignable other than by will or by the
laws of descent and distribution or to a designated Beneficiary in the event of
Participant’s death, and no such transfer shall be effective to bind the Company
unless the Committee shall have been furnished with a copy of such will,
Beneficiary designation, or such other evidence as the Committee may deem
necessary to establish the validity of the transfer.

4.             Settlement and Election to Defer Settlement

RSUs granted hereunder, together with RSUs credited as a result of Dividend
Equivalents, shall be settled by delivery of one Share for each RSU being
settled.  Settlement of an RSU granted hereunder shall occur upon the lapse of
the risk of forfeiture of such RSU under Section 2, except settlement shall be
deferred if Participant has validly elected to defer settlement in accordance
with rules and requirements established by the Company from time to time in its
sole discretion and this Section 4.  Settlement of RSUs that directly or
indirectly result from Dividend Equivalents on RSUs granted hereunder shall
occur at the time of settlement of the granted RSU.

Deferrals, if permitted, shall comply with requirements under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).  Participant shall
make elections relating to such deferral at times meeting the requirements of
Code Section 409A, using forms provided by the Company (such forms are separate
from this Agreement).  At any time that RSUs are treated as deferred
compensation subject to Code Section 409A, (i) they will be subject to
accelerated settlement under Section 10(b) of the Plan and Section 2(a) of this
Agreement only if the Change in Control constitutes a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Code Section
409A(a)(2)(A)(v), and (ii) settlement may not be accelerated in the discretion
of the Company (except to the extent permitted under Proposed Treasury
Regulation § 1.409A-3(h)(1) and (2)).  At such time that RSUs are not treated as
deferred compensation subject to Code Section 409A and Participant has no
further right to elect deferral in conformity with Code Section 409A, RSUs shall
be required to be settled promptly upon the lapse of the risk of forfeiture, and
in any event such settlement must take place within 60 days after such lapse. 
It is understood that Code Section 409A and regulations thereunder may make it
impractical for any such deferral to take place.  Other provisions of this
Agreement notwithstanding, under U.S. federal income tax laws and Treasury
Regulations (including proposed regulations) as presently in effect or hereafter
implemented, (i) if the timing of any distribution in settlement of RSUs would
result in Participant’s constructive receipt of income relating to the RSUs
prior to such distribution, the date of distribution will be the earliest date
after the specified date of distribution that distribution can be effected
without resulting in such constructive receipt; (ii) in furtherance of (i), any
distribution the timing of which is tied to a termination of employment will be
made only at the time that the Participant has a “separation from service”
within the meaning of Code Section 409A(a)(2)(A)(i), and any such distribution
shall occur not earlier until six months after separation from service if the
Participant is a “Specified Employee” within the meaning of Code Section
409A(a)(2)(B)(i), if in either case the Participant otherwise would be subject
to constructive receipt of income relating to the RSUs prior to such
distribution; and (iii) any rights of Participant or retained authority of the
Company with respect to RSUs hereunder shall be automatically modified


--------------------------------------------------------------------------------


and limited to the extent necessary so that Participant will not be deemed to be
in constructive receipt of income relating to the RSUs prior to the distribution
and so that Participant shall not be subject to any penalty under Section 409A.

Any elective deferral will be subject to such additional terms and conditions as
the Committee may impose.  Please note that, even if you elect to defer
settlement, the Company is required to withhold from you Medicare taxes at the
applicable minimum statutory rate on the scheduled lapse date for the deferred
RSUs.  Such withholding will be based upon the aggregate Fair Market Value of
the Shares underlying the deferred RSUs on the scheduled lapse date and will be
deducted from your salary normally in the payroll that immediately follows the
scheduled lapse date.

5.             Dividend Equivalents and Adjustments

(a)           Dividend Equivalents shall be paid or credited on RSUs (other than
RSUs that, at the relevant record date, previously have been settled or
forfeited) as follows:

(i)                                     Cash Dividends.  If the Company declares
and pays a dividend or distribution on Common Stock in the form of cash and the
record date for such cash dividend is prior to the settlement of the associated
RSU, then a Participant shall be entitled to Dividend Equivalents calculated at
the time of such settlement and credited and paid in cash at settlement, without
interest.

(ii)                                  Non-Share Dividends.  If the Company
declares and pays a dividend or distribution on Common Stock in the form of
property other than Shares, then a number of additional RSUs shall be credited
to Participant’s Account as of the payment date for such dividend or
distribution equal to the number of RSUs credited to the Account as of the
record date for such dividend or distribution multiplied by the Fair Market
Value of such property actually paid as a dividend or distribution on each
outstanding Share at such payment date, divided by the Fair Market Value of a
Share at such payment date.

(iii)                               Common Stock Dividends and Splits.  If the
Company declares and pays a dividend or distribution on Common Stock in the form
of additional Shares, or there occurs a forward split of Common Stock, then a
number of additional RSUs shall be credited to Participant’s Account as of the
payment date for such dividend or distribution or forward split equal to the
number of RSUs credited to the Account as of the record date for such dividend
or distribution or split multiplied by the number of additional Shares actually
paid as a dividend or distribution or issued in such split in respect of each
outstanding Share.

(b)           The number of RSUs credited to Participant’s Account shall be
appropriately adjusted, in order to prevent dilution or enlargement of
Participant’s rights with respect to RSUs, to reflect any changes in the
outstanding Shares resulting from any event referred to in Section 10(a) of the
Plan, taking into account any RSUs credited to Participant in connection with
such event under Section 5(a) hereof.

6.             Forfeiture of RSUs and Shares Acquired Upon Prior Vesting and
Settlement

The greatest assets of IMS HEALTH, its subsidiaries and its affiliates (each, an
“IMS HEALTH Company”) are its employees, technology and customers.  In
recognition of the increased risk of unfairly losing any of these assets to its
competitors, IMS HEALTH has adopted the following policy:


--------------------------------------------------------------------------------


If Participant directly or indirectly engages in any of the “Detrimental
Activities” defined below:

(a)                                  any unvested RSUs shall automatically be
forfeited on the later of the date of Participant’s Termination of Employment or
the date IMS HEALTH becomes aware of Participant’s Detrimental Activity, without
regard to the provisions of Section 2; and

(b)                                 Participant shall forfeit to the Company any
RSUs that vested and the resulting Shares acquired upon settlement during the
one year prior to, or at any time after, the date of the earliest actual
occurrence of Participant’s Detrimental Activity (the “Forfeiture Period”). 
These Shares shall be forfeited by Participant and are payable to the Company at
the later of the date of Participant’s Termination of Employment or the date IMS
HEALTH becomes aware of Participant’s Detrimental Activity.  If Participant has
disposed of such Shares during the Forfeiture Period, Participant’s obligation
to repay Shares upon such forfeiture will continue (payment of cash or other
property is not permitted), so that Participant will be required to acquire
replacement Shares and deliver them to the Company in settlement of
Participant’s forfeiture obligation without regard to any subsequent market
price increase or decrease from the date of exercise.  If Participant fails to
promptly deliver forfeited Shares and if, apart from this Agreement, the Company
is obligated to pay any cash amount to Participant, the Company, as a setoff,
may use such cash to purchase Shares in the open market on Participant’s behalf,
which Shares will be retained by the Company in settlement of Participant’s
forfeiture obligation hereunder.

Detrimental Activities are defined as:

·                  using or disclosing any information that has been treated by
an IMS HEALTH Company as confidential or proprietary and is of competitive
advantage to such IMS HEALTH Company, unless Participant is using or disclosing
it in the course of Participant’s job with such IMS HEALTH Company;

·                  during the period beginning the Date of Grant and ending
twelve months after Participant leaves his or her employment with any IMS HEALTH
Company (the “Prohibited Period”), soliciting, inducing, enticing or procuring
for anyone other than an IMS HEALTH Company the trade or business of any entity
that was a customer (including “near-permanent” customers), prospective customer
or data supplier of an IMS HEALTH Company, in order to sell to such customer or
prospective customer, or obtain from such data supplier, the same, similar or
related services IMS HEALTH offers to its customers, or such data supplier
provided to IMS HEALTH, during the period that Participant worked for any IMS
HEALTH Company;

·                  during the Prohibited Period, soliciting, inducing, enticing
or procuring any employee of any IMS HEALTH Company to leave his or her
employment; or employing or otherwise using the services of any person who is or
was an IMS HEALTH Company employee during the last twelve months that
Participant worked for an IMS HEALTH Company; or

·                  during the Prohibited Period, directly or indirectly
(including without limitation as an officer, director, employee, advisor, agent,
consultant or investor, other than by the ownership of a passive investment
interest of not more than 1% in a company with publicly traded equity
securities), (i) seeking or accepting any employment or other work with or
providing assistance to any person or entity that offers Competitive Services
(as defined below) to any person or entity that was a customer or potential
customer of any IMS HEALTH Company at any time during the last two years of


--------------------------------------------------------------------------------


Participant’s employment with any IMS HEALTH Company, or (ii) otherwise
providing Competitive Services.

For purposes hereof, “Competitive Services” means engaging in the following
activities anywhere in the world in relation to the pharmaceutical and
healthcare industries (it being understood that the global market in which any
of the businesses of IMS is conducted and to which their goodwill extends is not
limited to any particular region in the world and that given the informational
nature of such businesses, they may be engaged effectively from any location in
the world):

·                  providing information services for the management of sales
forces engaged in the sale of prescription or over-the-counter drugs, medical
devices, or medical or surgical products;

·                  providing information services for the measurement of sales
force performance or product performance for prescription or over-the-counter
drugs, medical devices, or medical or surgical products;

·                  creating or providing physician profiles for purposes of
assisting others in the targeting of promotion or sales activities in relation
to prescription or over-the-counter drugs, medical devices, or medical or
surgical products;

·                  creating or providing micromarketing programs based on
prescribing behavior or attitudes of physicians or other prescribers in relation
to prescription or over-the-counter drugs, medical devices, or medical or
surgical products;

·                  creating or providing market research reports or audits
relating to the use, sale, marketing/promotion, distribution or warehousing of
any prescription or over-the-counter drugs, medical devices, or medical or
surgical products;

·                  using or developing technology, methodologies or processes
which have functionality or produce results similar to the technology,
methodologies or processes employed or offered by IMS HEALTH to process
pharmaceutical or healthcare information, including but not limited to internal
processing technology, decision support tools, data warehousing applications and
data mining applications;

·                  creating or providing reference files, classification
schemes, master files or other methods of categorizing, classifying, organizing
or identifying products, procedures, medical facilities, pharmacies, warehouses,
distributors, prescribers, pharmacists or other entities, activities or persons
associated with the use, sale, marketing/promotion, distribution or warehousing
of any prescription or over-the-counter drugs, medical devices, or medical or
surgical products; or

·                  providing market research consulting, sales management
consulting, information technology consulting or market event management
consulting, or any other consulting services in connection with any of the
foregoing activities or otherwise relating to the use, sale,
marketing/promotion, distribution or warehousing of any prescription or
over-the-counter drugs, medical devices, or medical or surgical products.

7.             Other Terms Relating to RSUs

(a)           The number of RSUs credited to a Participant’s Account shall
include fractional RSUs calculated to at least three decimal places, unless
otherwise determined by


--------------------------------------------------------------------------------


the Committee.  Upon settlement of RSUs, Participant shall be paid, in cash, an
amount equal to the value of any fractional share that would have otherwise been
deliverable in settlement of such RSUs, unless the Company arranges to deliver
shares to an account of Participant to which fractional shares may be credited
without requiring the Company to in fact issue a fractional share.

(b)           It shall be a condition to the obligation of the Company to issue
and deliver Shares in settlement of the RSUs that Participant (or any
Beneficiary) pay to the Company (or a subsidiary or affiliate), upon its demand,
such amount as may be requested by the Company for the purpose of satisfying the
minimum statutory withholding liabilities for federal, state, or local income or
other taxes.  If the amount requested is not paid, the Company may refuse to
deliver the Shares in settlement of the RSUs until such amount is paid.  Unless
otherwise determined by the Committee or unless Participant (or a Beneficiary)
has prior to the settlement date made alternative arrangements satisfactory to
the Company to pay withholding taxes applicable upon settlement, the Company
shall withhold from the Shares to be delivered in settlement of the RSUs that
number of Shares having a fair market value equal to the amount of such tax
liability (or as nearly equal as possible without exceeding the amount of such
tax liability).  For this purpose, the fair market value of the withheld Shares
shall be the average high/low sales prices in composite trading of New York
Stock Exchange Listed securities on the day on which the Shares are withheld. 
Shares will not be withheld by the Company to satisfy withholding taxes (i.e.,
FICA) due upon the lapse of the risk of forfeiture if settlement of the RSUs is
deferred for a period of time thereafter.

8.             Miscellaneous

(a)           This Agreement shall be legally binding when executed by the
Company and accepted by Participant as described below, provided that no
election of Participant will be binding unless Participant has accepted the
Agreement and the terms of the Plan (as described below).

(b)           This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties.  This Agreement constitutes the
entire agreement between the parties with respect to the RSUs, and supersedes
any prior agreements or documents with respect to the RSUs.  No amendment,
alteration, suspension, discontinuation or termination of this Agreement which
may impose any additional obligation upon the Company or impair the rights of
Participant with respect to the RSUs shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation or termination is expressed
in a written instrument duly executed (or accepted electronically, if permitted
in the sole discretion of the Committee) in the name and on behalf of the
Company and by Participant.

(c)           Any Beneficiary designation made by Participant in accordance with
this provision may be changed from time to time, without the consent of any
previously designated Beneficiary (but subject to any spousal consent as may be
required) by filing with the Executive Compensation & Equity Plans Department a
notice of such change.   The change of Beneficiary designation shall become
effective upon receipt by the Executive Compensation & Equity Plans Department. 
In the event Participant’s Beneficiary would otherwise become entitled to a
distribution hereunder, and all Beneficiaries designated by Participant are not
then living, or if no valid Beneficiary designation is in effect, Participant’s
estate or duly authorized personal representative shall be deemed to have been
designated by Participant.


--------------------------------------------------------------------------------


(d)           Any provision for distribution in settlement of Participant’s
Account hereunder shall be by means of bookkeeping entries on the books of the
Company and shall not create in Participant or any Beneficiary any right to, or
claim against any, specific assets of the Company, nor result in the creation of
any trust or escrow account for Participant or any Beneficiary.  Participant or
any Beneficiary entitled to any distribution hereunder shall be a general
creditor of the Company.

(e)           Participant agrees and acknowledges that the Plan is discretionary
in nature and the Company may amend, cancel or terminate the Plan at any time. 
The grant of RSUs is a one-time benefit solely offered to employees and does not
create any contractual or other right to receive a grant of RSUs or benefits in
lieu of RSUs in the future.  Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the number of RSUs and vesting provisions.

(f)            Participant agrees and acknowledges that his or her participation
in the Plan and his or her execution of this Agreement is voluntary.  The value
of equity incentive awards generally and Participant’s RSUs specifically is an
extraordinary item of compensation outside the scope of Participant’s employment
contract, if any, and does not constitute compensation of any kind for services
of any kind rendered to the Company (or any of its subsidiaries or affiliates). 
As such, neither equity incentive awards generally nor Participant’s RSUs
specifically are part of normal or expected compensation for purposes of
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long service awards, pension or retirement benefits, or
similar payments.

(g)           Participant acknowledges and agrees that he or she will have no
claim or entitlement (1) to compensation or damages in consequence of the
Termination of Employment with the Company (or any of its subsidiaries or
affiliates) for any reason whatsoever and whether or not in breach of contract,
insofar as such claim or entitlement arises or may arise from Participant
ceasing to have any rights under the Plan or this Agreement, (2) to vest in his
or her RSUs as a result of such Termination of Employment except as expressly
provided in this Agreement, or (3) from the loss or diminution in value of his
or her RSUs; and, upon the grant of Participant’s RSUs and in partial
consideration for his or her participation in the Plan and this Agreement,
Participant shall be deemed irrevocably to have waived any such claim or
entitlement.

(h)           Participant voluntarily acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
paragraph.  Participant is not obliged to consent to such collection, use,
processing and transfer of personal data.  However, failure to provide the
consent may affect Participant’s ability to participate in the Plan.  The
Company, its subsidiaries and its affiliates hold certain personal information
about Participant, including Participant’s name, home address and telephone
number, date of birth, social insurance number or other employee identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of Participant’s RSUs, all other equity incentive
awards or any other rights or entitlements to Shares in your favor, for the
purpose of managing and administering the Plan (“Data”).  The Company, its
subsidiaries and/or its affiliates will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
Participant’s participation in the Plan, and the Company, its subsidiaries
and/or its affiliates may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan.  These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States.  Participant
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
of such Data


--------------------------------------------------------------------------------


as may be required for the administration of the Plan and/or the subsequent
holding of Shares on Participant’s behalf to a broker or other third party with
whom Participant may elect to deposit any Shares acquired pursuant to the Plan. 
Participant may, at any time, review Data, require any necessary amendments to
it or withdraw the consents herein in writing by contacting the Company;
however, withdrawing his or her consent may affect Participant’s ability to
participate in the Plan.  Participant acknowledges and agrees that his or her
consent shall apply to any and all restricted stock unit awards made to him or
her under the Plan or this Agreement, whether now or in the future.

(i)            Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan.  If there is any conflict between
the provisions of this Agreement and the provisions of the Plan, the provisions
of the Plan shall govern, except as otherwise specifically provided herein.

(j)            THE PLAN AND THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK AND ANY APPLICABLE FEDERAL LAWS.  INTERPRETATION OF THE PLAN
AND THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND
ANY APPLICABLE FEDERAL LAWS.  ANY LEGAL PROCEEDING ARISING OUT OF THE PLAN OR
THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE FEDERAL OR STATE COURTS
LOCATED IN THE STATE OF NEW YORK.  YOU AGREE TO SUBMIT TO PERSONAL JURISDICTION
AND TO VENUE IN THOSE COURTS.  YOU FURTHER AGREE TO WAIVE ALL LEGAL CHALLENGES
AND DEFENSES TO THE APPROPRIATENESS OF NEW YORK AS THE SITE OF ANY SUCH LEGAL
PROCEEDING AND TO THE APPLICATION OF THE LAWS OF THE STATE OF NEW YORK AND ANY
APPLICABLE FEDERAL LAWS.

*  *  *  *  *

If you do not want to accept your RSUs on the terms and conditions set out in
this Agreement, the Plan and/or any related documents, you may choose the
“Reject” button.  Your RSUs will then be cancelled and no other benefit will be
due to you in lieu thereof.  If you do not either “Accept” or “Reject” your RSUs
within 60 days from the Grant Date, we will assume that you want to accept your
RSUs and that you agree to the terms and conditions set out in this Agreement,
the Plan and/or any related documents.

By choosing the “Accept” button, you accept your RSUs as described above and the
terms and conditions set out in this Agreement, the Plan and any related
documents.  Copies of the Plan and such related documents are being provided to
you as part of this Agreement.

IMS HEALTH INCORPORATED

David R. Carlucci
Chairman & Chief Executive Officer


--------------------------------------------------------------------------------


Exhibit 10.39 Form C

RESTRICTED STOCK UNIT GRANT AGREEMENT

RESTRICTED STOCK UNITS GRANTED UNDER THE
1998 IMS HEALTH INCORPORATED EMPLOYEES’ STOCK INCENTIVE PLAN

This Restricted Stock Unit Grant Agreement, including the Terms and Conditions
provided herewith (together, the “Agreement”), confirms the grant of Restricted
Stock Units (“RSUs”) as of                                           (the “Grant
Date”) by the Compensation and Benefits Committee (the “Committee”) of the Board
of Directors of IMS Health Incorporated (the “Company”) as follows:

Participant Granted RSUs:

 

 

 

Number of RSUs Granted:

 

 

The RSUs are granted under the 1998 IMS Health Incorporated Employees’ Stock
Incentive Plan (the “Plan”).  The RSUs are subject to all the terms and
conditions of the Plan, which is provided herewith and incorporated herein by
reference, and are subject to the terms and conditions of this Agreement.

The RSUs will vest in four equal annual installments beginning on the first
anniversary of the Grant Date if Participant’s employment with the Company or a
Subsidiary continues through the vesting date, except as otherwise provided in
the Plan and this Agreement.

Participant acknowledges and agrees that (i) until an RSU has become vested in
accordance with Section 2(a) hereof, such RSU will be subject to a risk of
forfeiture to the extent provided in such Section 2, and (ii) until the time
each RSU becomes vested, such RSU shall be generally nontransferable, as
provided in Section 3 hereof.

IN WITNESS WHEREOF, IMS Health Incorporated has caused this Agreement to be
executed by its officer thereunto duly authorized.

By the Company’s signature, and Participant’s acceptance of these RSUs (as
described in the attached Terms and Conditions), the Company and Participant
agree to the terms of this Agreement. 

 

IMS HEALTH INCORPORATED

 

 

 

David R. Carlucci

 

Chairman & Chief Executive Officer

 


--------------------------------------------------------------------------------


TERMS AND CONDITIONS
OF RESTRICTED STOCK UNITS

1.             Restricted Stock Units

Each Restricted Stock Unit (“RSU”) represents a generally nontransferable,
conditional right to receive one share of the Company’s Common Stock (a “Share”)
at a specified future date, together with a right to receive payments equivalent
to dividends paid on Shares (“Dividend Equivalents”) and other rights, subject
to the terms and conditions of the 1998 IMS Health Incorporated Employees’ Stock
Incentive Plan (the “Plan”) and this Agreement.  RSUs are bookkeeping units, and
do not represent ownership of Shares or any other equity security.  The Company
shall maintain a bookkeeping account on behalf of Participant (the “Account”)
reflecting the number of RSUs then credited to Participant hereunder as a result
of this grant of RSUs and any crediting of additional RSUs to Participant
pursuant to payments of Dividend Equivalents under Section 5.  For purposes of
this Agreement, the term RSUs includes RSUs as to which the risk of forfeiture
under Section 2 has lapsed.

2.             Vesting and Forfeiture

(a)           RSUs granted hereunder shall vest (meaning that the risk of
forfeiture of such RSUs under this Section 2 shall lapse; such RSUs shall remain
subject to Section 6) at the scheduled lapse date as described on the cover page
of this Agreement, except that all RSUs shall vest on an accelerated basis upon
Termination of Employment by reason of death or Disability.  Each RSU credited
as a result of Dividend Equivalents on a forfeitable RSU and any cash amount
payable as Dividend Equivalents on a forfeitable RSU under Section 5(a) shall
vest at the time of vesting of the forfeitable RSU which gives rise, directly or
indirectly, to the crediting of such Dividend Equivalent RSU or cash.  Each RSU
credited as a result of Dividend Equivalents on a then non-forfeitable RSU under
Section 5(a) shall be fully vested and non-forfeitable from and after the date
of such crediting, and any cash amount credited as Dividend Equivalents on a
then non-forfeitable RSU shall be deemed to be fully vested and non-forfeitable
at the time it is credited and shall be paid at the time of settlement.

(b)           In the event of Participant’s Termination of Employment, all RSUs
that are not vested at or prior to the time of such Termination shall be
forfeited, unless otherwise determined by the Committee.  Thus, upon
Participant’s voluntary Termination of Employment or a Termination of Employment
by the Company for Cause, unvested RSUs generally will be forfeited.

(c)           For purposes of this Agreement, a Termination of Employment shall
mean a termination of Participant’s employment with the Company or a subsidiary
or affiliate of the Company if, immediately thereafter, Participant is not
employed by any of the Company or its subsidiaries or affiliates.

(d)           For purposes of this Agreement, Cause shall have the meaning
defined in an employment agreement between the Company (or a subsidiary or
affiliate) and Participant in effect at the time of Termination of Employment
or, if there is no such employment agreement, Cause shall mean (1) willful
malfeasance or willful misconduct by Participant in connection with his or her
employment, (2) continuing failure to perform such duties as are requested by
any employee to whom Participant reports, directly or indirectly, or by the
board of directors of either the Company or the subsidiary or affiliate that
employs


--------------------------------------------------------------------------------


Participant, (3) failure by Participant to observe policies of the Company or
his or her employer applicable to Participant, or (4) the commission by
Participant of (i) any felony or (ii) any misdemeanor involving moral turpitude.

3.             Nontransferability

Until the time each RSU becomes vested in accordance with Section 4 below, such
RSU shall not be transferable or assignable other than by will or by the laws of
descent and distribution or to a designated Beneficiary in the event of
Participant’s death, and no such transfer shall be effective to bind the Company
unless the Committee shall have been furnished with a copy of such will,
Beneficiary designation, or such other evidence as the Committee may deem
necessary to establish the validity of the transfer.

4.             Settlement

RSUs granted hereunder, together with RSUs credited as a result of Dividend
Equivalents, shall be settled by delivery of one Share for each RSU being
settled.  Settlement of an RSU granted hereunder shall occur upon the lapse of
the risk of forfeiture of such RSU under Section 2, within 60 days after such
lapse.  Settlement of RSUs that directly or indirectly result from Dividend
Equivalents on RSUs granted hereunder shall occur at the time of settlement of
the granted RSU.

5.             Dividend Equivalents and Adjustments

(a)           Dividend Equivalents shall be paid or credited on RSUs (other than
RSUs that, at the relevant record date, previously have been settled or
forfeited) as follows:

(i)                                     Cash Dividends.  If the Company declares
and pays a dividend or distribution on Common Stock in the form of cash and the
record date for such cash dividend is prior to the settlement of the associated
RSU, then a Participant shall be entitled to Dividend Equivalents calculated at
the time of such settlement and credited and paid in cash at settlement, without
interest.

(ii)                                  Non-Share Dividends.  If the Company
declares and pays a dividend or distribution on Common Stock in the form of
property other than Shares, then a number of additional RSUs shall be credited
to Participant’s Account as of the payment date for such dividend or
distribution equal to the number of RSUs credited to the Account as of the
record date for such dividend or distribution multiplied by the Fair Market
Value of such property actually paid as a dividend or distribution on each
outstanding Share at such payment date, divided by the Fair Market Value of a
Share at such payment date.

(iii)                               Common Stock Dividends and Splits.  If the
Company declares and pays a dividend or distribution on Common Stock in the form
of additional Shares, or there occurs a forward split of Common Stock, then a
number of additional RSUs shall be credited to Participant’s Account as of the
payment date for such dividend or distribution or forward split equal to the
number of RSUs credited to the Account as of the record date for such dividend
or distribution or split multiplied by the number of additional Shares actually
paid as a dividend or distribution or issued in such split in respect of each
outstanding Share.

(b)           The number of RSUs credited to Participant’s Account shall be


--------------------------------------------------------------------------------


appropriately adjusted, in order to prevent dilution or enlargement of
Participant’s rights with respect to RSUs, to reflect any changes in the
outstanding Shares resulting from any event referred to in Section 10(a) of the
Plan, taking into account any RSUs credited to Participant in connection with
such event under Section 5(a) hereof.

6.             Forfeiture of RSUs and Shares Acquired Upon Prior Vesting and
Settlement

The greatest assets of IMS HEALTH, its subsidiaries and its affiliates (each, an
“IMS HEALTH Company”) are its employees, technology and customers.  In
recognition of the increased risk of unfairly losing any of these assets to its
competitors, IMS HEALTH has adopted the following policy:

If Participant directly or indirectly engages in any of the “Detrimental
Activities” defined below:

(a)                                  any unvested RSUs shall automatically be
forfeited on the later of the date of Participant’s Termination of Employment or
the date IMS HEALTH becomes aware of Participant’s Detrimental Activity, without
regard to the provisions of Section 2; and

(b)                                 Participant shall forfeit to the Company any
RSUs that vested and the resulting Shares acquired upon settlement during the
one year prior to, or at any time after, the date of the earliest actual
occurrence of Participant’s Detrimental Activity (the “Forfeiture Period”). 
These Shares shall be forfeited by Participant and are payable to the Company at
the later of the date of Participant’s Termination of Employment or the date IMS
HEALTH becomes aware of Participant’s Detrimental Activity.  If Participant has
disposed of such Shares during the Forfeiture Period, Participant’s obligation
to repay Shares upon such forfeiture will continue (payment of cash or other
property is not permitted), so that Participant will be required to acquire
replacement Shares and deliver them to the Company in settlement of
Participant’s forfeiture obligation without regard to any subsequent market
price increase or decrease from the date of exercise.  If Participant fails to
promptly deliver forfeited Shares and if, apart from this Agreement, the Company
is obligated to pay any cash amount to Participant, the Company, as a setoff,
may use such cash to purchase Shares in the open market on Participant’s behalf,
which Shares will be retained by the Company in settlement of Participant’s
forfeiture obligation hereunder.

Detrimental Activities are defined as:

·                  using or disclosing any information that has been treated by
an IMS HEALTH Company as confidential or proprietary and is of competitive
advantage to such IMS HEALTH Company, unless Participant is using or disclosing
it in the course of Participant’s job with such IMS HEALTH Company;

·                  during the period beginning the Date of Grant and ending
twelve months after Participant leaves his or her employment with any IMS HEALTH
Company (the “Prohibited Period”), soliciting, inducing, enticing or procuring
for anyone other than an IMS HEALTH Company the trade or business of any entity
that was a customer (including “near-permanent” customers), prospective customer
or data supplier of an IMS HEALTH Company, in order to sell to such customer or
prospective customer, or obtain from such data supplier, the same, similar or
related services IMS HEALTH offers to its customers, or such data supplier
provided to IMS HEALTH, during the period that Participant worked for any IMS
HEALTH Company;

·                  during the Prohibited Period, soliciting, inducing, enticing
or procuring any employee of any IMS HEALTH Company to leave his or her
employment; or employing or


--------------------------------------------------------------------------------


otherwise using the services of any person who is or was an IMS HEALTH Company
employee during the last twelve months that Participant worked for an IMS HEALTH
Company; or

·                  during the Prohibited Period, directly or indirectly
(including without limitation as an officer, director, employee, advisor, agent,
consultant or investor, other than by the ownership of a passive investment
interest of not more than 1% in a company with publicly traded equity
securities), (i) seeking or accepting any employment or other work with or
providing assistance to any person or entity that offers Competitive Services
(as defined below) to any person or entity that was a customer or potential
customer of any IMS HEALTH Company at any time during the last two years of
Participant’s employment with any IMS HEALTH Company, or (ii) otherwise
providing Competitive Services.

For purposes hereof, “Competitive Services” means engaging in the following
activities anywhere in the world in relation to the pharmaceutical and
healthcare industries (it being understood that the global market in which any
of the businesses of IMS is conducted and to which their goodwill extends is not
limited to any particular region in the world and that given the informational
nature of such businesses, they may be engaged effectively from any location in
the world):

·                  providing information services for the management of sales
forces engaged in the sale of prescription or over-the-counter drugs, medical
devices, or medical or surgical products;

·                  providing information services for the measurement of sales
force performance or product performance for prescription or over-the-counter
drugs, medical devices, or medical or surgical products;

·                  creating or providing physician profiles for purposes of
assisting others in the targeting of promotion or sales activities in relation
to prescription or over-the-counter drugs, medical devices, or medical or
surgical products;

·                  creating or providing micromarketing programs based on
prescribing behavior or attitudes of physicians or other prescribers in relation
to prescription or over-the-counter drugs, medical devices, or medical or
surgical products;

·                  creating or providing market research reports or audits
relating to the use, sale, marketing/promotion, distribution or warehousing of
any prescription or over-the-counter drugs, medical devices, or medical or
surgical products;

·                  using or developing technology, methodologies or processes
which have functionality or produce results similar to the technology,
methodologies or processes employed or offered by IMS HEALTH to process
pharmaceutical or healthcare information, including but not limited to internal
processing technology, decision support tools, data warehousing applications and
data mining applications;

·                  creating or providing reference files, classification
schemes, master files or other methods of categorizing, classifying, organizing
or identifying products, procedures, medical facilities, pharmacies, warehouses,
distributors, prescribers, pharmacists or other entities, activities or persons
associated with the use, sale, marketing/promotion, distribution or warehousing
of any prescription or over-the-counter drugs, medical devices, or medical or
surgical products; or


--------------------------------------------------------------------------------


·                  providing market research consulting, sales management
consulting, information technology consulting or market event management
consulting, or any other consulting services in connection with any of the
foregoing activities or otherwise relating to the use, sale,
marketing/promotion, distribution or warehousing of any prescription or
over-the-counter drugs, medical devices, or medical or surgical products.

7.                                       Other Terms Relating to RSUs

(a)           The number of RSUs credited to a Participant’s Account shall
include fractional RSUs calculated to at least three decimal places, unless
otherwise determined by the Committee.  Upon settlement of RSUs, Participant
shall be paid, in cash, an amount equal to the value of any fractional share
that would have otherwise been deliverable in settlement of such RSUs, unless
the Company arranges to deliver shares to an account of Participant to which
fractional shares may be credited without requiring the Company to in fact issue
a fractional share.

(b)           It shall be a condition to the obligation of the Company to issue
and deliver Shares in settlement of the RSUs that Participant (or any
Beneficiary) pay to the Company (or a subsidiary or affiliate), upon its demand,
such amount as may be requested by the Company for the purpose of satisfying the
minimum statutory withholding liabilities for federal, state, or local income or
other taxes.  If the amount requested is not paid, the Company may refuse to
deliver the Shares in settlement of the RSUs until such amount is paid.  Unless
otherwise determined by the Committee or unless Participant (or a Beneficiary)
has prior to the settlement date made alternative arrangements satisfactory to
the Company to pay withholding taxes applicable upon settlement, the Company
shall withhold from the Shares to be delivered in settlement of the RSUs that
number of Shares having a fair market value equal to the amount of such tax
liability (or as nearly equal as possible without exceeding the amount of such
tax liability).  For this purpose, the fair market value of the withheld Shares
shall be the average high/low sales prices in composite trading of New York
Stock Exchange Listed securities on the day on which the Shares are withheld.

8.             Miscellaneous

(a)           This Agreement shall be legally binding when executed by the
Company and accepted by Participant as described below, provided that no
election of Participant will be binding unless Participant has accepted the
Agreement and the terms of the Plan (as described below).

(b)           This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties.  This Agreement constitutes the
entire agreement between the parties with respect to the RSUs, and supersedes
any prior agreements or documents with respect to the RSUs.  No amendment,
alteration, suspension, discontinuation or termination of this Agreement which
may impose any additional obligation upon the Company or impair the rights of
Participant with respect to the RSUs shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation or termination is expressed
in a written instrument duly executed (or accepted electronically, if permitted
in the sole discretion of the Committee) in the name and on behalf of the
Company and by Participant.


--------------------------------------------------------------------------------


(c)           Any Beneficiary designation made by Participant in accordance with
this provision may be changed from time to time, without the consent of any
previously designated Beneficiary (but subject to any spousal consent as may be
required) by filing with the Executive Compensation & Equity Plans Department a
notice of such change.   The change of Beneficiary designation shall become
effective upon receipt by the Executive Compensation & Equity Plans Department. 
In the event Participant’s Beneficiary would otherwise become entitled to a
distribution hereunder, and all Beneficiaries designated by Participant are not
then living, or if no valid Beneficiary designation is in effect, Participant’s
estate or duly authorized personal representative shall be deemed to have been
designated by Participant.

(d)           Any provision for distribution in settlement of Participant’s
Account hereunder shall be by means of bookkeeping entries on the books of the
Company and shall not create in Participant or any Beneficiary any right to, or
claim against any, specific assets of the Company, nor result in the creation of
any trust or escrow account for Participant or any Beneficiary.  Participant or
any Beneficiary entitled to any distribution hereunder shall be a general
creditor of the Company.

(e)           Participant agrees and acknowledges that the Plan is discretionary
in nature and the Company may amend, cancel or terminate the Plan at any time. 
The grant of RSUs is a one-time benefit solely offered to employees and does not
create any contractual or other right to receive a grant of RSUs or benefits in
lieu of RSUs in the future.  Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the number of RSUs and vesting provisions.

(f)            Participant agrees and acknowledges that his or her participation
in the Plan and his or her execution of this Agreement is voluntary.  The value
of equity incentive awards generally and Participant’s RSUs specifically is an
extraordinary item of compensation outside the scope of Participant’s employment
contract, if any, and does not constitute compensation of any kind for services
of any kind rendered to the Company (or any of its subsidiaries or affiliates). 
As such, neither equity incentive awards generally nor Participant’s RSUs
specifically are part of normal or expected compensation for purposes of
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long service awards, pension or retirement benefits, or
similar payments.

(g)           Participant acknowledges and agrees that he or she will have no
claim or entitlement (1) to compensation or damages in consequence of the
Termination of Employment with the Company (or any of its subsidiaries or
affiliates) for any reason whatsoever and whether or not in breach of contract,
insofar as such claim or entitlement arises or may arise from Participant
ceasing to have any rights under the Plan or this Agreement, (2) to vest in his
or her RSUs as a result of such Termination of Employment except as expressly
provided in this Agreement, or (3) from the loss or diminution in value of his
or her RSUs; and, upon the grant of Participant’s RSUs and in partial
consideration for his or her participation in the Plan and this Agreement,
Participant shall be deemed irrevocably to have waived any such claim or
entitlement.

(h)           Participant voluntarily acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
paragraph.  Participant is not obliged to consent to such collection, use,
processing and transfer of personal data.  However, failure to provide the
consent may affect Participant’s ability to participate in the Plan.  The
Company, its subsidiaries and its affiliates hold certain personal information
about Participant, including Participant’s name, home address and telephone
number, date of birth, social insurance number or other employee identification
number, salary,


--------------------------------------------------------------------------------


nationality, job title, any shares of stock or directorships held in the
Company, details of Participant’s RSUs, all other equity incentive awards or any
other rights or entitlements to Shares in your favor, for the purpose of
managing and administering the Plan (“Data”).  The Company, its subsidiaries
and/or its affiliates will transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of Participant’s
participation in the Plan, and the Company, its subsidiaries and/or its
affiliates may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan.  These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States.  Participant authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing his or her participation in
the Plan, including any requisite transfer of such Data as may be required for
the administration of the Plan and/or the subsequent holding of Shares on
Participant’s behalf to a broker or other third party with whom Participant may
elect to deposit any Shares acquired pursuant to the Plan.  Participant may, at
any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing his
or her consent may affect Participant’s ability to participate in the Plan. 
Participant acknowledges and agrees that his or her consent shall apply to any
and all restricted stock unit awards made to him or her under the Plan or this
Agreement, whether now or in the future.

(i)            Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan.  If there is any conflict between
the provisions of this Agreement and the provisions of the Plan, the provisions
of the Plan shall govern, except as otherwise specifically provided herein.

(j)            THE PLAN AND THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK AND ANY APPLICABLE FEDERAL LAWS.  INTERPRETATION OF THE PLAN
AND THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND
ANY APPLICABLE FEDERAL LAWS.  ANY LEGAL PROCEEDING ARISING OUT OF THE PLAN OR
THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE FEDERAL OR STATE COURTS
LOCATED IN THE STATE OF NEW YORK.  YOU AGREE TO SUBMIT TO PERSONAL JURISDICTION
AND TO VENUE IN THOSE COURTS.  YOU FURTHER AGREE TO WAIVE ALL LEGAL CHALLENGES
AND DEFENSES TO THE APPROPRIATENESS OF NEW YORK AS THE SITE OF ANY SUCH LEGAL
PROCEEDING AND TO THE APPLICATION OF THE LAWS OF THE STATE OF NEW YORK AND ANY
APPLICABLE FEDERAL LAWS.

*  *  *  *  *

If you do not want to accept your RSUs on the terms and conditions set out in
this Agreement, the Plan and/or any related documents, you may choose the
“Decline” button.  Your RSUs will then be cancelled and no other benefit will be
due to you in lieu thereof.  If you do not either “Accept” or “Decline” your
RSUs within 60 days from the Grant Date, we will assume that you want to accept
your RSUs and that you agree to the terms and conditions set out in this
Agreement, the Plan and/or any related documents.

By choosing the “Accept” button, you accept your RSUs as described above and the
terms and conditions set out in this Agreement, the Plan and any related
documents.  Copies of the Plan and such related documents are being provided to
you as part of this Agreement.

IMS HEALTH INCORPORATED

David R. Carlucci
Chairman & Chief Executive Officer


--------------------------------------------------------------------------------